Case 8:13-mj-01789-T.]S Document14-l Filed 03/25/19 Page_l_m°¢=]r§,
_ . --._._Loeasn

MAR‘2 5 2019

--_.E~Tensu

AT GREENBELT

C'-EF"< US mem
’ ' - |CTCQU
MAR¥LANDRT

olsmrcro,=
. BY .
AFFIDAVIT IN SU'PPORT OF AMENDED COMI’LAINT

l, Shanna' G. Daniels, (“your Affiant”) being duly sworn as a Special Agent_With the
Federal Burean of lnvestigation, duly appointed according to 'law and acting as such, depose and
hereby state the following c

BACKGROUND OF AFFlANT

1. Your Affiant is currently employed as a Special agent (“SA”) vvith the Federal Bureau of
Investigation (“~FBI”), and has been so employed since July- 10, 2005. l am currently assigned to
the FBI St_rategic Initiatives Unit ("SIU"), Crirninal Division, located in Lintbicum, Maryland,
and as. sneh, am cin'rently responsible for investigating crimes relating to the online, sexual
exploitation of children to include the traflicking and possession of child pornography, along
With victim identification 'l`he SIU is responsible -for enforcing federal criminal statutes
involving the sexual exploitation of children under Title 18, United States Code, Chapters 110
and109A.- n l

2. Since joining the SIU in October 2010, l have received specialized training in the
investigation of child pornography and the sexual exploitation of children through information
provided in seminars, classes, and everyday work related activities pertaining to the conduct of
these types of investigations l have also received particularized training in the investigation of
computer-related crimes utilizing peer-to-peer computer networking. Through the carry out of
my duties, I have observed and reviewed numerous examples of child pornography in various

media formats, and have actively participated in the execution of several ivar'rants involving the

. search and seizure of computers, computer equipmentv software, and electronically stored _

information

@¢m?_

Case 8:13-mj-01789-T.]S Document 14-1 Filed 03/25/19 Page 2 ot 15

3. Law enforcement in the limited States is investigating criminal activity including the-
advertising, distribution access with intent to view and possession of child pornography taking
place on, and facilitated through, several anonymous websites (‘1Target ‘Websites”) limited
together through the same online network t“Omme Network” or “l`-letvvorlc"). During the course
of _th.is investigation lav_v enforcement agents acting in an undercover capacity have viewed and
accessed Ta.rgetWebsites from computers in the District of Maryland and observed them to be
facilitating the illegal production, advertising and distribution of child pornography As farther

described below, there is probable cause to believe that all of the Target'Websites operate on a

single computer server (the “Target Server”) tied to a Single AHS that has been accessed and_

administered via an IP Address in the United States. 'l'here is also probable cause to believe that
ada nom MARQUBS (i‘MARQUBs”) is am sole administrator of am AHs that provides
website hosting services to all of the Target Websites which are located on the Target Server.
Marques was born on - 1985, and is a dual A.merican and lrish citizen Marques
currently resides at_, Dublin, Ireland.

4. I submit this application and afddavit in support of a complaint charging MdRQUES

with the following offenses: Conspiracy to Advertise Child Pornography in violation of 18
_U.'S.C. §§ 2251(d)(1) and (e), Conspiracy to l)istribute Child Pornogr`aphy in violation of 18
U.S.C. §§ 2252A(a)(2)(A) and (b)(l), Advertising Child Pornography, in violation of 18 U.S.C.
§§ 2 and 2251(¢:1)(_1), and Distn'bution of Child Pornography, in violation of 18 U.S.C. §§ 2 and
zzsza(a)(z)(A).i ' l

5. 'l`he statements contained in this athdavit are based in part on: information provided by

 

1 On .Tuly 29, 2013, the Honorable JilIyn K_ Sohnlze authorized a criminal complaint for Marqnes. Ihis complaint
amends the prior complaint by incorporating two changes; tlie date range of the charging period and the aiding and
abetting liabitity has been removed from counts one and two. The prior date alleged was Iuly 29, 2013 and it is now
Juiy 24, 2003 through July 29, 2013. '

Case 8:13-mj-01789-T.]S Document 14-1 Filed 03/25/19 Page 3 of 15

FBI Special Agents; written reports about this and other investigations that l have received,

directly or iudirectly, from other law enforcement agents, including foreign law enforcement

agencies as described below; information gathered from the service of administrative subpoenas ;

the results of physical and electronic surveillance conducted by federal agents; independent

investigation and analysis by FBI agents/employees/computer forensic professionals; and my

experience, training and background as a Special Agent with the FBI,

RELEVANT s'rArU'rEs

6. This investigation concerns alleged violations of: 18 U.S.C. §§ 2251(d)(l) and (e),

Advertising and Conspiracy to Advertise Child Pomography; l8 U.S.C. §§ 2252A(a)(2)_ and

(b)(l), Distributing/Conspiracy to Distribute Child Porno graphy.

7.

a. 18 U.S.C. §§ 2251(d)(l) and (e) prohibits a person from knowingly making,

printing or publishing, or causing to be made, printed or published, or conspiring
to make, print or publish, any notice or advertisement seeking or offering: (A) to
receive, exchange, buy, produce, display, dishibute, or reproduce, any visual
depiction, if the production of such visual depiction involves the use of a minor
engaging in sexually explicit conduct and such visual depiction is of such
conduct, or (B) participation in any act of sexually explicit conduct by or with any
minor for the purpose of producing a visual depiction of such conduct;

. is U.s.c. §§ 2252A(o)(2) md (o)(i) prohibits o poison non nowiiigiy ioooiviiig

or distributing or conspiring to receive or distribtrte, any child pornography or
any material that contains child pornography, as defined in 18 U.S.C. § 2256(8),
that has been mailed, or using any means or facility of interstate or foreign
commerce shipped or transported in or affecting interstate or foreign commerce
by any means, including by computer;

. 18 U.S.C. § 2 provides that whoever commits an offense against the United States

or aids, abets,` counsels, commands, induces or procures its commission is
punishable as a principal

DEF]NI'I`IONS OF TECHNICAL TERMS USEl) IN THIS AFFIDAVIT

The following definitions apply to this Aflidavit:

a.

“Bullet.in Board” means an Iuternet-ljased website that is either secured (accessible

_`:§-

cr

rid 6

Case 8:13-mj-01789-T.]S Document 14-1 Filed 03/25/19 Page 4 of 15

with a password) or unsecured, and provides members with the ability to view
postings by other members and make postings themselvesl Po`stings can contain j
text messages, still imagcs, video images, or web addresses that direct other -
members to specilic content the poster wishes Bulletin boards are also referred to
as “intemet fonlrns” “message boar ” A “post” or “posting”` is a single
message posted by a user. Users of abulletin board may post messages in reply to a
post. A message “thread” refers to a linked series of posts and reply messages
Message threads often contain a title, which is generally selected by the user who
posted the first message of the thread Bulletin boards often also provide the ability
for members to communicate on a one-to-one basis through “private messages.”
Private messages are similar to e-mail messages that are sent between two members
of a bulletin board. 'l'hey are accessible only by the user who _Sent/received such a
message, or by the bulletin board administrator.

b. “l'.ntemet Service Providers” (lSPs), as used herein, are commercial organizations
that are in business to provide individuals and businesses access to the lnternet.
ISPs provide a range of functions for their customers including access t_o the
Internet, web hosting, e- -mail, remote storage, and co-location of computers and
other communications equipment ISPs can offer a range of options in providing

access to the lnternet including telephone based dial~up, broadband based access'via
digital subscriber line (DSL) or cable television, dedicated circuits, or satellite
based subscription lSPs typically charge a fee based upon the type of connection
and volume of data, called bandwidth, which the connection supports Marry ISPs
assign each subscriber an account name- a user name or screen name, an "e mail
address, “ an e-mail mailbox, and a personal password selected by the subscriber.
By using a computer equipped with a modem, the subscriber can establish
communication With an ISP over a telephone line, through a cable system or via
satellite,' and can access the Intemet by using his or her account name and personal
password.

c. “Website” consists of textual pages of information and associated graphic images.
The textual information is stored in a specific format known as Hyper-Text Mark-
up Language (HTML) and is transmitted from web servers to various web clients
via Hyper-Text Transport Protocol (HTTP).
The Network
8. There is probable cause to believe that MARQUES is the operator of a free, anonymous
web hosting service (the “anonyrnous hosting service” or “AHS”) located on an anonymity

network available to lnternet users (the “Networlc”). 'I`he Networlc allows users to access

websites anonymously, without revealing to the website their actual IP address.' '[he Network

G-

JpY-g\\fb

11

Case 8:13-mj-01789-T.]S Document_ 14-1 Filed 03/25/19 Page 5 of 15

also allows users to set up entire websites within the Network that are only accessible to users of
_ the Network. Unlike'an open lnternet website, is not possible to determine through public
lookups the lP-address cf a computer hosting a.Network website.' Neither law enforcement nor
- users can therefore determine the location of the computer that hosts such a website through
those public lookups.
Ml__uo_lly~____rrlmlslwfin_s§§_rm

9. AHS operates through an anonymous website on the Netwo_rk and oH`ers free boating of
websites on the Network. Users of AHS may create their own websites to operate on the
Nenwork and then host the actual site and all of the data on it on the Al{S’s computer serveri -
According to review ofthe AHS website prior to luly 16, 2013, hosting services were offered for
free but required an invitation from an existing user. An option to pay the equivalent of 35
appears to have been added, according to the site, on lilly l6, 2013. Uncler a section on the site
home page titled “What’ s Allowed-°‘ is the following text: “We do not give permission for upload
of any illegal files. If you chose to do so anyway, we are not responsible for your actions.”
Clicldng on the “Contact” link on the site home page took the user to a page that includedthe
following text: "I will not assist in any use this server for illegal purposes (sorry,_l have to
protect myselt).” That page also disclosed information to assist a user in contacting the
administrator using encrypted e-mail. Clicking on the link for “Privacy Policy” on the site home '
page brought a user to a page with the following text: 1

t [AHS] understands your need for privacy.
We do not use any cookie s or scripting (javascript, flash etc...).
All server logging is turned off.
' _ We do not log any details about you or your connection.'

All pass_words are stored in our database using a MDS Hash and a secret salt

ln order to diagnose a server problem and improve performance we may view
what http/ftp requests are currently in progress at the current time, but this will

0

\/"
a

Case 8:13-mj-01789-T.]S Document 14-1 Filed 03/25/19 Page 6 of 15

not be saved.

When you cancel your account we will delete all files and databases permanently

horn the disk.

Notice: l do not consent to the use of the [AHS] server for any illegal
activities lfyou do illegal activities on this server, l will not go to jail for you!
Ifmy identity is compromised and l am questioned/forced to cooperate to identify

you1 l will do it to ensure my freedom

. , _ \
lO. The AHS website reports that it is running on the FreeB SD operating system.

rl`arget Websites Linked to the Anon}_rmous Host l

ll. Between Iuly 2- and luly 17, 2013, FBI Special Agents operating in the District of

Maryland connected to the Network and accessed the website hereinaher referred to as “Website

A.” Website A appeared to be a bulletin board whose primary purpose was the advertisement

and distribution of child pomography. Statistics posted on the site revealed the site had "7,712

members, 22,230 posts, and 2,192 topics. 'l`he site home page contained the following categories

which were available to all users without having to register for an account

Posts
Gcneral Site' lnformation, Questions &. Suggestions 649
lntroductions _ 3048
Off-'l`opic 549
Discussion General Discussion 2464
Hurtcore _ 23 5 0
Beastiality _408

Links, Guides & Security ' 198

Topics

73
443

-70

212
143
43

20 .

Based on my training and cxperience, I believe that the term “Hurtcore” refers to images or

videos depicting violent sexual abuse and is a term frequently associated with child pomegraphy 4

depicting violent child sexual abuse. l'he name of Website A also makes reference to that term.

12. Under.General Discussion, a list of topics included: “As l like to kill a girl or boy?”

which concerned different ways individuals would like to kill a yoimg boyer girl, and “[h]ow

0

`.7
FY~\\B

§§

Case 8:13-mj-01789-T.]S Document14-l Filed_03/2_5/19 Page?of 15

deep can you get your dick in your preteen girl?” which concerned penetration by adult males of
pre-pubescent females either vaginale orally.
1_3. Under Hurtcorc, was the following topic/post

- Video. - post started on 06/27/2013 with links_to two separate 'I`or
network website locations on a separate website. Accessing the first link Showed
a proof sheet,' that is, a series of still images created from a video, which Shows an
adult female forcing an infant female to perform oral sex on her and exposing the
infant‘s genital area in a lewd and lascivious fashion Review of the downloaded
video con£rmed the content matched images in the proof sheet The topic itself is
four (4) web pages in lengtli. Nurnerous posters posted messages on that topic
while utilizing avatars that contained child exploitation material

Under Beastiality was the following topic/post

- post started on 04/20!2013. The initial post provided a link to a
non-Tor interact site and a password. The link was unable to be doumloaded at
the time of the undercover session A second link was provided on 06/14!2013 by
another user. Accessing the second link revealed a proof sheet from a video
depicting a pre~pubescent female forced to perform oral sex on a male do g.

14. An account was created by an FBI Special Agent and utilized to access the website.

After logging into the site, the following sections and areas became visible:

Spotlight
Attention New Members! - 1602 redirects
Discussion
Practical Child Bducation - 294 posts 22 topics
Sex Tourism & Prostitution - 189 posts ` 23 topics
Media Literature - 371 posts 89 topics
Videos ~ 1412 posts 177 topics
Boy Videos - 808 posts 80 topics
Girl Videos ~ 525 posts 78 topics
Adult Videos ~ 31 posts 9 topics
Boy lmages - 2735 posts 237 topics
Male Babies & Toddlers - 530 posts 53 topics
Male lailbait - 103 posts 13 topics
Male Adnlt - 38 posts 7 topics
Girl lmages - 3303 posts 236 topics '
718 posts 60 topics

Fema}e Babies & Toddlers -

As\\"

Case 8:13-mj-01789-T.]S Document 14-1 Filed 03/25/19 Page 8 ot 15

Female Jailbait - 323 posts 24 topics
Female Adult - 100 posts 9 topics
Mixed Gender & Misc. images - 214 posts 13 topics

Under Videos was the following topic/post

vcam_skype - 15 yo _ fucks his 9yo girl neighbor. This thread was started
on 06/12!2013 and provided a thnmbnail proof sheet of a video depicting What .
appeared to be an underage male engaged in sexual intercourse with a pre-
pubescent female. A second linkto the video on another Tor network website `
provided by another user. The proof sheet provided in the second link appeared
to be similar to the original and depicted what appeared to be an underage male
and female potentially engaged in sexual intercourse 'Ihe video itselfwas not
accessible from either the original post or the subsequent link provided by the
other nser.

Under Videoszoy Videos was the following topic/post

Nice little boy B]. The thread was started on 06/29/2013 and provided two
thumbnail images depicting a male child forced to perform oral sex on an adult _
male. A link to another Tor network website was provided in the posting That
link was accessed and the posting was confirmed to contain a video with a male
child forced to perform oral sex on an adult male.

Under V'ideos/Girl Videos was the following topic/post

'l`ln`s thread was started on 07!01/2013 and provided a link to a
proof sheet and video. A review of the` unach located m the proof sheet were
identical to video previously reviewed as_ which contained
footage of an adult female forcing an infant female to perform oral sex and
display her genital area in a lewd and lascivious manner.

Under Boy lmages was the following topic/post

cum covered! 'I'his thread was started on 04/06/2013 and provided numerous

_ thumbnail sized images depicting pre-pubescent males with white Huid in their '
moutb, anus, scroturn and lower back; genitals and anal region displayed in a
lewd and lascivious manner; and forced to perform oral sex on another male Ar

the time of review, the topic contained six (6) pages of replies and additional
posts

Under Boy lrnages/Male Babies dc rl`oddlers was the following topic/post: .
Bondage babies and toddler! This thread was started on 05/28/2013 and

provided a thumbnail image of a clothed female child with her hands and feet tied
and duct tape over her mouth and the` comment “You_can do so much with them, _

sys "‘.’

Case 8:13-mj-01789-T.]S Document 14-1 Filed 03/25/19 Page 9 of 15

t if they are tied up!”

New to nie, his is so cutc, waiting to be destroyed This thread was started on ,
06/20/!2013 and provided four (4) thumbnails of a pre~pubescent male partially

- clothed Cornnients by users indicated various sexual acts they would like to
perform on the child

Under Boy Images/Male Jailbait was the following topic/post

Coffee coloui'ed boy having fun with a pervert. This thread was started on
04/03/2013 and provided 14 thumbnail` images of _a minor rr\" " f '_...ti to perform
oral se\ on and anally penetrated_ ‘"

._.l.uv_-..- ..Hm\r.

l Under Girl images ..as the following topic/post

rape and torcher babyssssss This thread was started on 06/_20/2013 and provided
numerous thumbnail` images of infants/toddlers bound, anally/vaginally penetrated
` with objects/male penis, and lewd and lascivious display of genitals. This topic

contained nine (9) pages of replies and additional posts at the time it was
reviewed

Under Girl Images/Female Babies & 'l`oddlers was the following topic/post

. This thread was started on 06/30/2013 and provided a
thuinhnail image linking to a proof sheet depicting an infant female vertically
suspended by her ankles with duct tape over her mouth A nude adult female can
be seen in the images touching the infant female' s genitals and displaying them' in

' a lewd and lascivious manner

Under eis Images/Fama¢ iranian was the renewing topic/pose

Niplles begging to be abused This thread was started on 05/04/2013 and
provided a thumb`naiI and link to. larger image of an identified underage female
with her genitals displayed in a lewd and lascivious fashion and an object inserted
into her vagina A second user provided a Seeond thumbnail and link to larger

` image of the same underage female bound by her ankles and wrists while her
genitals are displayed in a lewd and lascivious manner

Under Mixed Gender & Misc. lmages wasthe following topic/post
dark skinned toddy. This thread Was started on 05/04/2013 and provided
thumbnails and links to larger images of underage males engaged in oral sex with

adult males. Additional replies and posts by other board membersf guests provided
additional thumbnails and links to larger images.

15. “Website B” is one of the 'l`arget Websites described above that has been accessed by law

llxii 'q’

Case 8:13-mj-01789-T.]S Document 14-1 Filed 03/25/19 Page 10 of 15

enforcement agents in the District of Maryland. Website B is a website with the primary purpose
to be the advertisement and distribution of files containing child exploitation material As of n
07/l2l2013, the site reports that there are almost 1.4 million files that have been uploaded and
are accessible by individuals who visit the hidden services During 2012 and 2013, FBI agents
and employees downloaded more than l million files from Website B from computers located in
the District of Maryland. Those files have been reviewed by FBI agents and employees Nearly
all of the files depict children who are engaging in sexually explicit conduct with adults or other
children1 posed nude and/or in such a manner as to expose their genitals, in various states of
undress, or child erotica. A substantial majority of the images downloaded by the FBI, depict .
prepubescent nn`nor children who are fully or partially nude or engaged in sexually explicit
conduct ' v l

16. The horne page of Website B is divided into sections displaying distinct categories of
material On the left side of the home page is a category for images and videos that have
recently been posted by site users. On the right side of the home page is a category for image
and videos that site users have recently marked as a “favorite.” The exact images visible intho se
sections ofthe horne page vary.&om time to time, depending on what users'h,ave recently posted
or marked as a favorite lmages posted to the site can be categorized or “tagged” by users based
upon the image theme or characteristics lmage tags aid in searching of files posted to the site.
-Users may also associate an age or age range with images posted to the site. 'I`hose age ranges
also aid in searching of liles posted on the site. The following files were yisible on the site home
page When aecessed by a law enforcement agent in lilly of 2013:

l file number _ depicts a pre-pubescent male with his genital area

displayed and the focal point of the image The age range associated ndthme tile
by users was 3-5 years of age. lt had been viewed 924 times.

0

\.7
‘ /Ss\\,$

cl

Case 8:13-mj-01789-T.]S Document 14-1 Filed 03/25/19 Page 11 of 15

file nnmber- depics a nude underage female sitting on a couch. The
minor female is leaned back with her legs spread and exposing her genital area
and anus to the camera The age range associated with the Ble by users was 12-14
years of age. lt had been viewed 4,987 timcs. '
Ele number-depicts a nude underage female sitting on a couch. l-Ier
hands are placed on either side of her vagina in such a way that the interior of her
vagina is visible The age range associated with the file by users was 12-14 years
of age. lt had been viewed 4,175 times
17. At the top-right of the home page is a search box above which are clickable categories
identified as “Girls,” “All,” and “Boys” along with subdivided age ranges including 0-2, 3-5, 6»
8, 9-11, l2-14, and 15_-1'?. There does not appear to be a clickable link for lS+. Those ,
categories can be used in conjunction with a search box to fmd.iiles associated with a particular
word!age/sex. For example, a user can click on “girls,” then click on “0-2,” then enter a search
term in the search box, to ind a particular image of a female minor between 0-2 years old. The
results of this type of Search are provided in a thumbnail format and based on either words
“tagged” onto an image by users or words located in set or' lilenames associated with certain
groups of related nies .Selecting images or sets then allows the user to download/view
individual tiles with an option to download all Eles associated with a particular result. Based
upon my training and experience and in consideration of the type of content visible on the home
page of Website B, I believe that there is probably cause to believe that any user who accesses

the home page of Website B has aceessed or attempted to access with intent to view child

pornography
ldentiflcation and Seizure of the Comnuter Server Hostin;: Websites A and B

18. Through investigation in 2013, the FBI identified an ]P address, 91.121.62.18']_’, that
appeared to be associated with both the AHS and the 'l`arget Websites including Websites A and

B. According to publicly available information, that IP address resolved to OVH, a web hasting

appad‘%

Case 8:13-mj-01789-T.]S Document 14-1 Filed 03/25/19 Page 12 of 15

company in Roubiax, France. Pursuant`to a mutual legal assistance treaty (MLAT) request to
Franoe, subscriber information and business records were obtained from OV`H. According to
that information the lP address 91.121.62.187 is associated with a single computer server at
_ OVH (the “Target Server”). _A single OVH subscriber, Eric Marques, contracts with OVH for
use of the Target Server. The billing address on the MAlLQUES OVH account is 848 N.
Rainbow Blvd.,l #1854, Las Vegas, NV, which is a mailbox af a private mail facility Payrnent
for the 'I`arget Server was accomplished by a debit card in Marques’s name Jn'orn a U.S.-based
bank. According to OVH, Marqnes had contracted with OVH for the use of nearly 400 computer
scrvers including the Target Server. As of June 13, 2013, the contract or contracts for use of
those nearly 400 computer servers expired However, OVH reported that on lune 13, 2013,
-MARQUES renewed the contract for use of the ‘Target Server only. No other t)VH customers
use the Target Server. l

19. According to information obtained from the private mail facility, mailbox # 1854 is
assigned to customer Eric Marques. Mail from the account is forwarded to _
_Dublin, _lreland. U.S. law enforcement forwarded information
regarding that address in Dublin, Ircland to hish law enforcement for further investigation To
date, Irisli law enforcement has reported to U.S. law enforcement that Marques has'a valid hish
passport and is associated with that address lrish law enforcement has also observed Marques at
the address to which Marques has mail forwarded Furtber, on luly 29, 2013, during the
execution of a search warrant at that address related to this investigation Marques was located at
the address

20. Access logs for the OVH customer account associated with the Target Server reveal that

o .
\.?p'?i\ `%

Case 8:13-mj-01789-T.]S .Document 14-1 Filed 03/25/19 Page 13 of 15

between June 5, 2013, and June 7, 2013, the account was accessed from a single IP address,

199.167.193.l8, located in the United Stales. A review of public information determined that the

lP address belongs to a virtual private server (VPS) provider in the United States. A VPS is run

throngh a schware program that emulates characteristics of a real physical computer ser \'C:

including graphics, computer processing, memory, and disk storage A VPS executes programs
l like a real, physical computer server -» essentially a virtual computer-Witbin-a-computer. A VPS
1 can be used to mask one’s activity online and conceal computer programs and iles. The FBI
obtained via subpoena records and information from the VPS provider, including payment and lP
address information MARQUES is the single listed subscriber for that VPS account IP address
information irons the VPS provider demonstrates that Marques accesscd that VPS as recently nas
June 12, 2013, from IP address 80.111.57.141, that was on that date, based on publicly available
information and information provided by lrish' law enforcemcnt, assigned lto _
_ Dvbvn, heed

21. Pursuant to a supplemental MLA'I` request to France, On July 22, 2013, U.S. law

enforcement received a copy of data and information on the Target Server at OVH. ln order to
effectuate the copying of the Ta.rget Server, the 'I`arget Server had to be taken oflline on July 22,
2013, for a period of time. Prior to then Target Server being taken ofi]ine on .Tuly 22:, 2013, the
Network websites for the AHS and Websites A and B were accessible to users including law '
enforcement agents who reviewed them. As soon as the Target Server was taken oHljne, all of
those websites ceased to be accessible They remained inaccessible while the Target Server was
oiHine for purposes of copying Ai’cer copying was Enished, the Target Server was placed back
online. Witbin a period of time after the Target lSer\'n=:r was placed back' on]ine, the AHS and

Websites A and B became accessible again;
o

Jp§;w

. Case 8:13-mj-01789-T.]S Document 14-1 Filed 03/25/19 Page 14 of 15

22. Data examined from the copy of the Target Server revealed that it contained a number of
encrypted file “containers.” A “container” is a space on an electronic storage drive where
encrypted datamay be stored lt was not possible for law enforcement to access data within
those containers However, certain information was available about the server and the
containers. ()ne of the energy pled containers contained a volume labeled with the two-letter
initials of the AHS and contains a virtual machine named with the two-letter initials of AHS (the
AHS carries a two-word name). The operating system of the virtual machine named with the
two-letter initials-of the lAHS appears to be FreeBSD.

723.. ln order to remotely connect to the Ta.rget Server, a user requires a password or
“authentication key.” There was only one authentication key on the server and a single user
account named “root.” Based on training and experience, I believe that means there was only
one user who accesses the Target Server. luformation associated with the authentication key was
displayed as “eric@eric~pc.” The only IP address that remotely accessed the server using
. authentication key authentication since April`28, 2013, was IP 80.111.5'}'.141, which is the hish

lP address associated with access to MARQUES’s VPN account and which was then assigned to
MARQUES’s home Connections from earlier than April of 201 3 going back to Ianuary of 2012
were also from other lrish IP addresses l t

24. On April 24, 2013, a user of Website A posted a message asking whether the AHS is free
to the end user. On April 25, 2013, the administrator of Website A responded that the AHS is
“100% ii:ee” and that the administrator assumes that “the admin covers [the cost] himself as a
service to the D_\letwork].pedo community.”

25. On May 31, 2013, the administrator of Website A replied to a user that claimed, “[AHS]

has NO control ofthe sites it hosts. lt only hcsts them.” _The administrator responded, stating,

C'r

irs

$.

 

Case 8:13-mj-01789-T.]S Document 14-1 Filed 03/25/19 Page 15 of 15

“ln reality [AHS] has M control over all the websites hosted on their servers. ln faot, just a few
days ago they patched a few of the core files running this very forum” Later in the same
conversation the administrator noted that, though AHS does not “create or maintain (as far as l
know) any of the sites they are hosting[i” AHS could “do whatever they wanted with the sites
they host as they inherently have full access to the databases behind the sites-.”4

2d On july 30, 201_3, investigators through use of cryptanalysis, were able to determine the `
“root” passond to the Target Server, which allowed investigators to obtain an unencrypted copy
of data and information then on the Target Ser_ver from the lSP. Cryptanalysis is a method used
to breach crypto graphic security systems and gain access to the contents of encrypted messages
Examination of that data and information revealed that the AHS service itself, all of the Target
Weh sites, and the AHS website were located on the Target Scrvcr. Further examination of that
data and information also revealed that the nrst user account on the A_HS was created on luly 24,

2008 and the most recent user account on AHS was created on July 29, 2013. This information

 

Special Agent ` ` ‘
Federal Bureau of lnvestigatio

sonscruanr) ro ann swoRN BaFoRn Mn _
rnis aaa DAY or Aucus'r, 2013 'her»»vyaa¢and¢asac,n . j ;

-.hat the foregoing document ls a qu, true and correct

30|3!/ 'Of the or‘~r ¢ _
egatr,ustody' !*’m'_il on '"9 m my oftlce and tn my

' \b :_')._'a.-.. C,<=~._.._ ` CLEH';§ll-J'FS|:@DC§GANNON
HoNonABLE warrant con`LNELLY . p ' mararovo'pii’§\i§tgm
a . ' _' n

UNITED STATES MAGISTRATE JUDGE -F

     
 

